DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant has amended claim 1 to include the limitations previously found in claim 2 and amended claim 3 to correct the dependency in view of the cancellation of claim 2.
On page 7 of the response, applicant requests the double patenting rejection of claim 1 be reconsidered in view of the amendment. The Office has previously considered the scope of claim 2 and provided an obviousness type double patenting rejection on page 18 of the Office Action mailed on 10/09/2020. The Office has considered the rejection in view of applicant’s arguments with respect to the rejection under 35 U.S.C. 103, but these arguments are unpersuasive as addressed below. Applicant also asks that the rejection is held in abeyance until allowable subject matter is agreed upon. However, MPEP 804(I)(B)(1) states, “As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in 
Applicant's arguments filed 01/11/2021 have been fully considered but they are not persuasive. 
On pages 8 and 9 of the response, applicant contends “Treusch is limited to simply evidencing the supposed effectiveness of using a ceramic strip 20 via a before and after comparison.” Applicant concludes that “Treush’s [sic] ceramic strip 20 test data is not reasonably the same as ‘the model generated as a function of the amount of mismatch based on the factor,’ per independent claim 1” and Treush’s [sic] ceramic strip 20 test data is not reasonably the same as ‘developing a finite element analysis model of the factor in a laser diode as a function of a factor based on an amount of mismatch between effective coefficients of thermal expansion of the laser diode, the amount of the factor in the first laser diode submount assembly, and the amount of the factor in the second laser diode submount assembly based on the factor,’ per independent claim 11”. This is not persuasive. The Office used Treusch to disclose “generating the model as a function of the amount of mismatch based on the factor (Figs. 3 and 4; [0013]-[0014]; Table 1)”. Fig. 3 shows a first model “which [has] been computed by a technique known as finite element analysis” ([0013]) without any CTE matching elements ([0013]). Fig. 4 shows a second model “which [has] been computed by a technique known as finite element analysis” ([0013]) with a CTE compensating ceramic attached ([0013]). While applicant characterizes Fig. 3 and 4 as data, Figs. 3 and 4 of Treusch are properly interpreted as “models” because they are “computed” by finite element analysis based on a function of the amount of mismatch (between CTEs) based on a factor. The Office further notes that while Treusch only shows two of the configurations, the disclosure of Treusch makes clear other configurations were considered and modeled and only the most advantageous configuration is shown. For instance, [0012] indicates that the standoff (15) is advantageous but optional and functions as an additional CTE compensation element. Accordingly, . 

Priority
This application, which discloses and claims only subject matter disclosed in prior Application No. 15/852,475, filed 12/22/2017. Applicant has claimed priority to 15/852,475 as a continuation application. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-5, 7-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (U.S. Pre-Grant Publication No. 2008/0008217), hereafter Miller, in view of Rosprim (“Thermomechanical Stress Analysis of Packaging Options for VCSEL Arrays”), hereafter Rosprim, in further view of Treusch et al. (U.S. Pre-Grant Publication 2003/0142711), hereafter Treusch.
Regarding claim 1, Miller discloses a method comprising: observing a factor ([0007] “With reference to both embodiments, by properly selecting the substrate material and via hole material, and determining the sizes and quantity of the filled via holes and their position and arrangement with respect to the laser device, the desired effect thermal resistance for thermal management and the desired CTE for stress reduction may be achieved.”) in a laser diode submount lacking vias (Fig. 1), a first submount with vias (Fig. 2b) and a second submount with vias (Fig. 2c) with one or more fill materials ([0006] “The substrate includes one or more via holes filled with a second material distinct from the first material of the substrate.”), the first and second laser diode submount assemblies having different 1) and “use of known technique” (finite element modeling) “to improve similar devices” (laser mounts and laser submounts) “in the same way” (the filling of vias). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Miller with disclose building a finite element analysis of the factor based on the amount of the factor in the laser diode submount assembly lacking through vias in the submount, the amount of the factor in the first laser diode submount assembly, and the amount of the factor in the second laser diode submount assembly or selecting, via a finite element analysis model of the factor, one or more properties of the through via as disclosed by Rosprim in order to save cost by using a computer simulation to achieve an optimum design and since it has been held that the use of a known technique to improve similar devices in the same way and applying a known technique to a known device ready for improvement to yield predictable results. Miller in view of Rosprim do not explicitly disclose generating the model as a function of the amount of mismatch based on the factor. However, Treusch discloses generating the model as a function of the amount of mismatch based on the factor (Figs. 3 and 4; [0013]-[0014]; Table 1). The advantage is to model the related CTE matching and stress in various configurations. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Miller in view of Rosprim with generating the model as a function of the amount of mismatch based on the factor as disclosed by Treusch in order to model the related CTE matching and stress in various configurations.
Regarding claim 3, Treusch further discloses the factor is an amount of bow of the laser diode submount assembly (Figs. 3 and 4; [0013]-[0014]; Table 1). Miller also discloses the factor is an amount of bow of the laser diode submount assembly ([0017]).
Regarding claim 4, Miller further discloses the one or more fill materials include varying properties ([0018]-[0020]).
Regarding claim 5, Miller further discloses reducing the amount of mismatch between the effective coefficient of thermal expansion of the one or more laser diodes and the effective coefficient of thermal expansion of the one or more submounts reduces an amount of bow in the one or more laser diodes caused by a process of cooling down the one or more laser diodes and the one or more submounts after bonding the one or more laser diodes onto the one or more submounts ([0017] and [0020]-[0022]).
Regarding claim 7, Miller further discloses the one or more properties of the one or more through vias include a number of the one or more through vias, dimensions of the one or more through vias, and/or a density of the one or more through vias in a volume of the one or more submounts ([0019]).
Regarding claim 8, Miller further discloses the one or more properties of the one or more through vias include the one or more fill materials ([0019]).
Regarding claim 9, Miller further discloses the one or more fill materials have a coefficient of thermal expansion greater than a coefficient of thermal expansion of a material of the one or more submounts to increase the effective coefficient of thermal expansion of the one or more submounts ([0018]).
Regarding claim 10, Miller further discloses the one or more properties of the one or more through vias include positions of the one or more through vias in the one or more submounts relative to positions of the one or more laser diodes mounted to the one or more submounts ([0019]).
Regarding claim 11, Miller discloses a method comprising: observing a factor ([0007] “With reference to both embodiments, by properly selecting the substrate material and via hole material, and determining the sizes and quantity of the filled via holes and their position and arrangement with 
Regarding claim 12, Miller further discloses selecting one or more properties of one or more through vias in one or more submounts configured to receive one or more laser diodes to reduce the amount of mismatch ([0017]-[0019]). Furthermore, Rosprim discloses selecting, via the model, the fill properties of the via  (Chapter 6; Sec. 6.5; “PCB Design 1 was found to produce the largest stresses, while PCB Design 2 was found to be the optimum of the three designs. At both ambient temperature extremes, the maximum shear stress, seen to occur in the outer solder connections, remain below the benchmark for shear failure.”).
Regarding claim 13, Treusch further discloses the factor is an amount of bow of the laser diode submount assembly (Figs. 3 and 4; [0013]-[0014]; Table 1). Miller also discloses the factor is an amount of bow of the laser diode submount assembly ([0017]).
Regarding claim 14, Miller further discloses the one or more fill materials include varying properties ([0018]-[0020]).
Regarding claim 15, Miller further discloses reducing the amount of mismatch between the effective coefficient of thermal expansion of the one or more laser diodes and the effective coefficient of thermal expansion of the one or more submounts reduces an amount of bow in the one or more laser diodes caused by a process of cooling down the one or more laser diodes and the one or more submounts after bonding the one or more laser diodes onto the one or more submounts ([0017] and [0020]-[0022]).
Regarding claim 17, Miller further discloses the one or more properties of the one or more through vias include a number of the one or more through vias, dimensions of the one or more through vias, and/or a density of the one or more through vias in a volume of the one or more submounts ([0019]).
Regarding claim 18, Miller further discloses the one or more properties of the one or more through vias include the one or more fill materials ([0019]).
Regarding claim 19, Miller further discloses the one or more fill materials have a coefficient of thermal expansion greater than a coefficient of thermal expansion of a material of the one or more submounts to increase the effective coefficient of thermal expansion of the one or more submounts ([0018]).
Regarding claim 20, Miller further discloses the one or more properties of the one or more through vias include positions of the one or more through vias in the one or more submounts relative to positions of the one or more laser diodes mounted to the one or more submounts ([0019]).

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Rosprim in further view of Treusch, as applied to claim 5 above, and in further view of Young et al. (U.S. Pre-Grant Publication No. 2015/0222088), hereafter Young.
Regarding claim 6, Miller discloses reducing the amount of bow in the one or more laser diodes by reducing/eliminating the CTE mismatch between the submount and the laser diode ([0017]-[0022]). Miller in view of Rosprim in further view of Treusch do not explicitly disclose reducing the amount of bow in the one or more laser diodes reduces a chance of kink failure in the one or more laser diodes corresponding to distortions in gratings of the one or more laser diodes caused by the amount of bow in the one or more laser diodes. However, Young et al. discloses a laser diode with a grating and the laser diode and submount having matching CTEs ([0037], [0043], [0059]). The advantage is to provide a wide mode hop free spectral tuning range ([0035]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Miller in view of Rosprim in further view of Treusch with discloses a laser diode with a grating and the laser diode and submount having matching CTEs as disclosed by Young et al. in order to provide a wide mode 
Regarding claim 16, Miller discloses reducing the amount of bow in the one or more laser diodes by reducing/eliminating the CTE mismatch between the submount and the laser diode ([0017]-[0022]). Miller in view of Rosprim in further view of Treusch do not explicitly disclose reducing the amount of bow in the one or more laser diodes reduces a chance of kink failure in the one or more laser diodes corresponding to distortions in gratings of the one or more laser diodes caused by the amount of bow in the one or more laser diodes. However, Young et al. discloses a laser diode with a grating and the laser diode and submount having matching CTEs ([0037], [0043], [0059]). The advantage is to provide a wide mode hop free spectral tuning range ([0035]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Miller in view of Rosprim in further view of Treusch with a laser diode with a grating and the laser diode and submount having matching CTEs as disclosed by Young et al. in order to provide a wide mode hop free spectral tuning range. Furthermore, the combination of Miller in view of Rosprim in further view of Treusch and further in view of Young et al. necessarily disclose reducing the amount of bow in the one or more laser diodes reduces a chance of kink failure in the one or more laser diodes corresponding to .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 3-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-19 of U.S. Patent No. 10,230,212 in view of Rosprim in further view of Treusch. 
U.S. Patent No. 10,230,212
Instant application
14. A method comprising: 
identifying one or more submounts and one or more laser diodes to mount to the one or more submounts; 












selecting one or more properties of one or more through vias including one or more fill materials different from a material of the one or more submounts, the one or more properties of the one or more through vias including the one or more fill materials selected to reduce an amount of mismatch between an effective coefficient of thermal expansion of the one or more laser diodes and an effective coefficient of thermal expansion of the one or more submounts;

fabricating the one or more submounts according to the one or more properties of the one or more through vias including the one or more fill materials selected to reduce the amount of mismatch between the effective coefficient of thermal expansion of the one or more laser 

and mounting the one or more laser diodes to the one or more submounts.

observing a factor in a laser diode submount assembly lacking through vias in a submount of the laser diode submount assembly and at least first and second laser diode submount assemblies with submounts including through vias with one or more fill materials, the first and second laser diode submount assemblies having different properties; 

selecting, via a finite element analysis model of the factor, one or more properties of one or more through vias in one or more submounts configured to receive one or more laser diodes to reduce an amount of mismatch between an effective coefficient of thermal expansion of the one or more laser diodes and an effective coefficient of thermal expansion of the one or more submounts.


U.S. Patent No. 10,230,212 does not explicitly disclose building a finite element analysis of the factor based on the amount of the factor in the laser diode submount assembly lacking through vias in the submount, the amount of the factor in the first laser diode submount assembly, and the amount of the factor in the second laser diode submount assembly or selecting, via a finite element analysis model of the factor, one or more properties of the through via. However, Rosprim discloses a finite element analysis of the factor based on the amount of the factor in the laser diode mount assembly lacking through vias in the mount, the amount of the factor in the first laser diode mount assembly, and the amount of the factor in the second laser diode mount assembly (Chapter 6; Sec. 6.2 “Design 1 does not include through-hole vias, Design 2 includes plated throughhole vias, and Design 3 includes copper filled through-hole vias.”; Figs. 6.1-6.6 showing the three assemblies and factors “heat dissipation” and “principal stress”) and selecting, via a finite element analysis model of the factor, one or more properties of the through via” (Chapter 6; Sec. 6.5; “PCB Design 1 was found to produce the largest stresses, while PCB Design 2 was found to be the optimum of the three designs. At both ambient temperature extremes, the maximum shear stress, seen to occur in the outer solder connections, remain below the benchmark for shear failure.”). The advantage is to save cost by using a computer simulation to achieve an optimum design. See also KSR “applying a known technique” (finite element modeling) “to a known device” (through via submount) “ready for improvement” (lower cost using computer simulated to optimize design as opposed to building a number of different prototypes) “to 2) and “use of known technique” (finite element modeling) “to improve similar devices” (laser mounts and laser submounts) “in the same way” (the filling of vias). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Miller with disclose building a finite element analysis of the factor based on the amount of the factor in the laser diode submount assembly lacking through vias in the submount, the amount of the factor in the first laser diode submount assembly, and the amount of the factor in the second laser diode submount assembly or selecting, via a finite element analysis model of the factor, one or more properties of the through via as disclosed by Rosprim in order to save cost by using a computer simulation to achieve an optimum design and since it has been held that the use of a known technique to improve similar devices in the same way and applying a known technique to a known device ready for improvement to yield predictable results. U.S. Patent No. 10,230,212 discloses relating mismatch and the factor (claim 14). U.S. Patent No. 10,230,212 in view of Rosprim do not explicitly disclose generating the model as a function of the amount of mismatch based on the factor. However, Treusch discloses generating the model as a function of the amount of mismatch based on the factor (Figs. 3 and 4; [0013]-[0014]; Table 1). The advantage is to model the related CTE matching and stress in various configurations. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify U.S. Patent No. 10,230,212 in view of Rosprim with generating the model as a function of the amount of mismatch based on the factor as disclosed by Treusch in order to model the related CTE matching and stress in various configurations.
Regarding claim 3, Treusch further discloses the factor is an amount of bow of the laser diode submount assembly (Figs. 3 and 4; [0013]-[0014]; Table 1). U.S. Patent No. 10,230,212 also discloses the factor is an amount of bow of the laser diode submount assembly (claim 15).
Regarding claim 4, U.S. Patent No. 10,230,212 further discloses the one or more fill materials include varying properties (claim 17).
Regarding claim 5, U.S. Patent No. 10,230,212 further discloses reducing the amount of mismatch between the effective coefficient of thermal expansion of the one or more laser diodes and the effective coefficient of thermal expansion of the one or more submounts reduces an amount of bow in the one or more laser diodes caused by a process of cooling down the one or more laser diodes and the one or more submounts after bonding the one or more laser diodes onto the one or more submounts (claim 15).
Regarding claim 6, U.S. Patent No. 10,230,212 further discloses reducing the amount of bow in the one or more laser diodes reduces a chance of kink failure in the one or more laser diodes corresponding to distortions in gratings of the one or more laser diodes caused by the amount of bow in the one or more laser diodes (claim 16).
Regarding claim 7, U.S. Patent No. 10,230,212 further discloses the one or more properties of the one or more through vias include a number of the one or more through vias, dimensions of the one or more through vias, and/or a density of the one or more through vias in a volume of the one or more submounts (claim 17).
Regarding claim 8, U.S. Patent No. 10,230,212 further discloses the one or more properties of the one or more through vias include the one or more fill materials (claim 17).
Regarding claim 9, U.S. Patent No. 10,230,212 further discloses the one or more fill materials have a coefficient of thermal expansion greater than a coefficient of thermal expansion of a material of 
Regarding claim 10, U.S. Patent No. 10,230,212 further discloses the one or more properties of the one or more through vias include positions of the one or more through vias in the one or more submounts relative to positions of the one or more laser diodes mounted to the one or more submounts (claim 19).


U.S. Patent No. 10,230,212
Instant application
14. A method comprising: 
identifying one or more submounts and one or more laser diodes to mount to the one or more submounts; 













selecting one or more properties of one or more through vias including one or more fill materials different from a material of the one or more submounts, the one or more properties of the one or more through vias including the one or more fill materials selected to reduce an amount of mismatch between an effective coefficient of thermal expansion of the one or more laser diodes and an effective coefficient of thermal expansion of the one or more submounts;

fabricating the one or more submounts according to the one or more properties of the one or more through vias including the one or more fill materials selected to reduce the amount of mismatch between the effective coefficient of thermal expansion of the one or more laser diodes and the effective coefficient of thermal expansion of the one or more submounts; 

and mounting the one or more laser diodes to the one or more submounts.

observing a factor in a laser diode submount assembly lacking through vias in a submount of the laser diode submount assembly and at least first and second laser diode submount assemblies with submounts including through vias with one or more fill materials, the first and second laser diode submount assemblies having different properties; 
developing a finite element analysis model of the factor in a laser diode as a function of a factor based on an amount of mismatch between effective coefficients of thermal expansion of the laser diode, the amount of the factor in the first laser diode submount assembly, and the amount 
and selecting the model enabling selection of one or more properties of one or more through vias in one or more submounts configured to receive one or more laser diodes to reduce an amount of mismatch between an effective coefficient of thermal expansion of the one or more laser diodes and an effective coefficient of thermal expansion of the one or more submounts.


U.S. Patent No. 10,230,212 does not explicitly disclose developing a finite element analysis model of the factor in a laser diode as a function of a factor based on an amount of mismatch between effective coefficients of thermal expansion of the laser diode, the amount of the factor in the first laser diode submount assembly, and the amount of the factor in the second laser diode submount assembly based on the factor, and the amount of the factor in the second laser diode submount assembly or selecting, via a finite element analysis model of the factor, one or more properties of the through via. However, Rosprim discloses a finite element analysis of the factor based on the amount of the factor in the laser diode mount assembly lacking through vias in the mount, the amount of the factor in the first laser diode mount assembly, and the amount of the factor in the second laser diode mount assembly (Chapter 6; Sec. 6.2 “Design 1 does not include through-hole vias, Design 2 includes plated throughhole vias, and Design 3 includes copper filled through-hole vias.”; Figs. 6.1-6.6 showing the three assemblies and factors “heat dissipation” and “principal stress”) and selecting, via a finite element analysis model of the factor, one or more properties of the through via” (Chapter 6; Sec. 6.5; “PCB Design 1 was found to produce the largest stresses, while PCB Design 2 was found to be the optimum of the three designs. At both ambient temperature extremes, the maximum shear stress, seen to occur in the outer solder connections, remain below the benchmark for shear failure.”). The advantage is to save cost by using a computer simulation to achieve an optimum design. See also KSR “applying a known technique” (finite element modeling) “to a known device” (through via submount) “ready for improvement” (lower cost using computer simulated to optimize design as opposed to building a number of different prototypes) “to yield predictable results” (lower cost computer simulations for optimizing design are well known ) and “use of known technique” (finite element modeling) “to improve similar devices” (laser mounts and laser submounts) “in the same way” (the filling of vias). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify 
Regarding claim 12, U.S. Patent No. 10,230,212 further discloses selecting one or more properties of one or more through vias in one or more submounts configured to receive one or more laser diodes to reduce the amount of mismatch (claim 14). Furthermore, Rosprim discloses selecting, via the model, the fill properties of the via  (Chapter 6; Sec. 6.5; “PCB Design 1 was found to produce the largest stresses, while PCB Design 2 was found to be the optimum of the three designs. At both ambient temperature extremes, the maximum shear stress, seen to occur in the outer solder connections, remain below the benchmark for shear failure.”).
Regarding claim 13, Treusch further discloses the factor is an amount of bow of the laser diode submount assembly (Figs. 3 and 4; [0013]-[0014]; Table 1). U.S. Patent No. 10,230,212 also discloses the factor is an amount of bow of the laser diode submount assembly (claim 15).
Regarding claim 14, U.S. Patent No. 10,230,212 further discloses the one or more fill materials include varying properties (claim 17).
Regarding claim 15, U.S. Patent No. 10,230,212 further discloses reducing the amount of mismatch between the effective coefficient of thermal expansion of the one or more laser diodes and the effective coefficient of thermal expansion of the one or more submounts reduces an amount of bow in the one or more laser diodes caused by a process of cooling down the one or more laser diodes and the one or more submounts after bonding the one or more laser diodes onto the one or more submounts (claim 15).
Regarding claim 16, U.S. Patent No. 10,230,212 further discloses reducing the amount of bow in the one or more laser diodes reduces a chance of kink failure in the one or more laser diodes corresponding to distortions in gratings of the one or more laser diodes caused by the amount of bow in the one or more laser diodes (claim 16).
Regarding claim 17, U.S. Patent No. 10,230,212 further discloses the one or more properties of the one or more through vias include a number of the one or more through vias, dimensions of the one or more through vias, and/or a density of the one or more through vias in a volume of the one or more submounts (claim 17).
Regarding claim 18, U.S. Patent No. 10,230,212 further discloses the one or more properties of the one or more through vias include the one or more fill materials (claim 17).
Regarding claim 19, U.S. Patent No. 10,230,212 further discloses the one or more fill materials have a coefficient of thermal expansion greater than a coefficient of thermal expansion of a material of 
Regarding claim 20, U.S. Patent No. 10,230,212 further discloses the one or more properties of the one or more through vias include positions of the one or more through vias in the one or more submounts relative to positions of the one or more laser diodes mounted to the one or more submounts (claim 19).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Attached Notice of References Cited.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Manno can be reached on (571) 272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Joshua King/Primary Examiner, Art Unit 2828                                                                                                                                                                                                        04/10/2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Solidworks, the software used by Rosprim to conduct the simulations (see pg. 88), was initially released in 1995. The first commercially available finite element analysis software was released in 1969. The use of finite element analysis for simulating device properties has been well tested.   
        2 Solidworks, the software used by Rosprim to conduct the simulations (see pg. 88), was initially released in 1995. The first commercially available finite element analysis software was released in 1969. The use of finite element analysis for simulating device properties has been well tested.